DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 05/20/21 is acknowledged.
As indicated by Applicant, claims 2-4, 6-7, 12, 24, 26-27, 30-31, 34-37, 51, 53 and 59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/20/21.
In response to Applicant’s request for Examiner to elaborate on the election of species requirement, each of the species listed therein is referenced, in shorthand, by the figures of the drawings which illustrate that claimed species, it being appreciated that the applicable description in the specification of each of the figures listed for each species is also to be encompassed by each listed species.  For example, Species A includes figures 1-5 and the applicable specification description of each of figures 1-5.  Likewise, Species D includes figure 11 and the applicable specification description of each of figure 11.  

	Additionally, as claim 2 recites a second circumferential groove, which is shown in and described with respect to Figure 17, and Figure 17 (and its description) are drawn to Species H, not elected Species A, claim 2 and its dependent claims 3 and 4 have also been withdrawn.

Information Disclosure Statement
The information disclosure statement filed 04/19/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Applicant is to submit a legible copy of JP 07-047669 and KR 10-2010-0068282.
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for 

Claim Objections
Claims 9 and 25 are objected to because of the following informalities:  
Claim 9 depends from canceled claim 8.
Claim 25 depends from non-elected claim 24.
Claim 25, line 3, “the proximal diameter” lacks proper antecedent basis.  Note here that claim 24 introduces “a proximal diameter”, but as claim 24 is withdrawn, and therefore not examined on the merits.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caston et al (WO 2015/089313) in view of Arnold (US 2015/0204469).
As to claim 1 and as shown in the figures, Caston et al discloses a separation-resistant pipe joint with enhanced ease of assembly comprising: (a) a female joint member, said female joint member comprising: i. an inner surface; ii. a first circumferential groove on the inner surface to accommodate a locking ring segment, said first circumferential groove having a shape consisting essentially of a frustum of an ellipsoid defined by two generally parallel planes each intersecting the ellipsoid; iii. a first constriction on the inner surface proximal to the first circumferential groove, the first constriction having a first constriction diameter; iv. an unobstructed traverse region between the first circumferential groove and the first constriction having a first regional diameter that is greater than the first constriction diameter; v. an unobstructed reverse taper region proximal to the first constriction, having a second regional diameter that is greater than or equal to the first constriction diameter and which increases in the proximal direction; vi. a second constriction on the inner surface proximal to the unobstructed reverse taper region, the second constriction having a second constriction diameter less than the first constriction diameter; (b) a male joint member inserted into the female joint member, the male joint member comprising an outer surface, a spigot mouth, and a raised stop on 
Caston et al fails to teach (c) a compressible spacer selected from the group consisting of: i. an intermediate compressible spacer located between the raised stop and the first constriction, the intermediate compressible spacer positioned to contact the raised stop when the joint is compressed, and ii. a terminal compressible spacer located between the spigot mouth and the second constriction, the terminal compressible spacer positioned to contact the spigot mouth when the joint is compressed; wherein the compressible spacer experiences strain of less than 0.25 under a compressive force of 33 Kip (147 kN).
Arnold teaches a retaining catch for a socket pipe connection, and particularly a catch that is used with a welding bead (12).  Refer to paragraph [0038].  The catch is at least partially plastic (paragraph [0013]) and can be a pressure-resistant plastic (see paragraph [0014]).  The catch allows for an optimum tensile securing effect with low stress on the pipes (see paragraph [0007]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Caston et al to include a compressible spacer that works in concert with stop bead (4), as 
Arnold fails to expressly teach the compressible spacer experiences strain of less than 0.25 under a compressive force of 33 Kip (147 kN).
However, it is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Arnold such that the plastic material of the spacer has the characteristic of experiencing strain of less than 0.25 under a compressive force of 33 Kip for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice to modify Arnold such that the plastic material of the spacer has the characteristic of experiencing strain of less than 0.25 under a compressive 
	Alternatively, it would have been an obvious matter of engineering design choice to one of ordinary skill in the art to have selected a plastic material of the spacer (such as Delrin or PVC (C900)) which has the characteristic of experiencing strain of less than 0.25 under a compressive force of 33 Kip, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 

9, Caston et al in view of Arnold discloses the joint of claim 8, wherein the raised stop has a contact surface area available to engage the compressible spacer, in which the compressible spacer contacts less than half of the contact surface area (see Figs. 1b and 1c in Arnold).

As to claim 23, Caston et al in view of Arnold discloses the joint of claim 1, except that the ratio of the axial length of the spacer and the distance from the first circumferential groove to the first constriction is about 33%.
However, it is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Arnold such that the ratio of the axial length of the spacer and the distance from the first circumferential groove to the first constriction is about 33% for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice to modify Arnold such that the ratio of the axial length of the spacer and the distance from the first circumferential groove to the first constriction is about 33% for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since such a modification would have involved a mere change in the size and/or proportion of a component.  A change is size and/or proportion is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955) and/or Gardener v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).




Claims 1 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caston et al (WO 2015/089313) in view of Kishi et al (US 2011/0278835).
As to claim 1 and as shown in the figures, Caston et al discloses a separation-resistant pipe joint with enhanced ease of assembly comprising: (a) a female joint member, said female joint member comprising: i. an inner surface; ii. a first circumferential groove on the inner surface to accommodate a locking ring segment, said first circumferential groove having a shape consisting essentially of a frustum of an ellipsoid defined by two generally parallel planes each intersecting the ellipsoid; iii. a first constriction on the inner surface proximal to the first circumferential groove, the first constriction having a first constriction diameter; iv. an unobstructed traverse region between the first circumferential groove and the first constriction having a first regional diameter that is greater than the first constriction diameter; v. an unobstructed reverse taper region proximal to the first constriction, having a second regional diameter that is greater than or equal to the first constriction diameter and which increases in the proximal direction; vi. a second constriction on the inner surface proximal to the unobstructed reverse taper region, the second constriction having a second constriction diameter less than the first constriction diameter; (b) a male joint member inserted into the female joint member, the male joint member comprising an outer surface, a spigot mouth, and a raised stop on 
Caston et al fails to teach (c) a compressible spacer selected from the group consisting of: i. an intermediate compressible spacer located between the raised stop and the first constriction, the intermediate compressible spacer positioned to contact the raised stop when the joint is compressed, and ii. a terminal compressible spacer located between the spigot mouth and the second constriction, the terminal compressible spacer positioned to contact the spigot mouth when the joint is compressed; wherein the compressible spacer experiences strain of less than 0.25 under a compressive force of 33 Kip (147 kN).
Kishi et al teaches a terminal compressible spacer (49, Fig. 9) at the end of a spigot in a spigot/bell pipe joint that includes a locking means and sealing means (25).  The terminal spacer is made of rubber (see paragraph [0172]), and prevents corrosion of the pipe (46).   
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Caston et al to include a terminal compressible spacer positioned to contact positioned to contact the spigot mouth when the joint is compressed, as taught by Kishi et al, so as to prevent corrosion of the pipe and to enhance the tensile securing effect of the locking means while reducing stress on the pipes and joint.  

However, it is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kishi et al such that the material of the spacer has the characteristic of experiencing strain of less than 0.25 under a compressive force of 33 Kip for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice to modify Kishi et al such that the material of the spacer has the characteristic of experiencing strain of less than 0.25 under a compressive force of 33 Kip for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which 
	Alternatively, it would have been an obvious matter of engineering design choice to one of ordinary skill in the art to have selected a plastic material of the spacer (such as Delrin or PVC (C900)) which has the characteristic of experiencing strain of less than 0.25 under a compressive force of 33 Kip, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 
As to claim 25, Caston et al in view of Kishi et al discloses the joint of claim 24, in which the compressible spacer is the terminal compressible spacer, in which the terminal compressible spacer has a radial width of no .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miyamoto et al (US 4,183,561) discloses an axially-restrained pipe joint comprising a spigot having a protrusion, the spigot retained within a bell-shaped socket.  The joint includes locking and sealing means.
Nagao et al (US 4,296,953) discloses an axially-restrained pipe joint comprising a spigot having a protrusion, the spigot retained within a bell-shaped socket.  The joint includes locking and sealing means.
Pierrel et al (US 4,303,262) discloses an axially-restrained pipe joint comprising a spigot having a protrusion, the spigot retained within a bell-shaped socket.  The joint includes locking and sealing means.
Fuminier et al (FR 2 441 122) discloses an axially-restrained pipe joint comprising a spigot having a protrusion, the spigot retained within a bell-shaped socket.  The joint includes locking and sealing means.
Imhof et al (US 5,297,824) discloses an axially-restrained pipe joint comprising a spigot having a protrusion, the spigot retained within a bell-shaped socket.  The joint includes locking and sealing means.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679